Case:lQ-OOS??-jvvb ' Doc #:4 Filed: 03/07/19 Page 1 of 10

UNlTED STATES BANKRUPTCY COURT
FoR THE wEs“rERN olsTRlcT or MchlGAN

 

|5(` _..@)Oi('l7

`ln Re: - JAlVlELlA DAY Case No.:

 

Chapter 13
Hon.
Filed:§£q,bmaw~ liter/ok
Debtor(s) n
ORlGlNAL CHAPTER 13 PLAN
PREAMBLE

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
in the following notice to creditors, you must check each box that applies
To Creditors: Your rights may be affected by this P|an. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. |f you do
not have an attorney, you may wish to consult one.

li you oppose the Plan's treatment of your claim or any provision of this P|an, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankru ptcy Court may confirm this Plan without further notice if no objection to confirmation is

filed. See Bankruptcy Rule 3015. |n addition, you may need to file a timely proof of claim in order to be paid under any
Pian.

The following matters may be of particular importance Debtors must check one l:lo:lr on each line to state whether or
not the Plan includes each of the following items. if an item is checked as ”Not included" or if both boxes are checked,
the provision will be inefective if set out later in the Plan.

 

 

 

A limit on the amount of a secured claim, set out in Paragraph lil.C.Z.c and |||.C.l.f., which |nduded c{ot included
may result in a partial payment or no payment at alito the secured creditor m
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out mduded at included
in Paragraph lV.R. ' m m/N/

_ Nonstandard provisions, set out in Paragraph |V.R. I:| included mm included

 

 

 

 

 

l. PLAN PARAM ETERS
A. APPL|CABLE COMM|TMENT PERlOD jACPl - 11 U.S.C. § 1325||3"4|.
( )The A_CP is 60 months.
( x ) The ACP is 36 months. However, the duration of payments may be extended to complete the Plan.
B. LlQU|DAT|ON ANALYS|S.

1. The amount to be distributed to holders of allowed unsecured claims shall not be iess than the value of the non-exempt
equity of the Debtor(s} less the costs of sale. The liquidation value of the estate as required by 11 U.S.C. § 1325(a)(4) is
S 0__.

2. The estimated base amount to be paid to the general unsecured creditors is $_ (oniy fill in if there is a liquidation
value, then use base amount less priority debt)

ll. FUNDlNG

 

1~ Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 2 of 10

A. PLAN PAVMENT. The Debtor(s) shall make payments in the amount of $__187.00 per ( ) week, { ) bi-weekly, (
)semi-monthly, { x ) monthly, and/or( ) other (see Additional Plan Payment Provisions rthe ` imum ofthe ACP.

( }AdditionalPlan Payment Provisions: ,
.lll. DlSBURSEMENTS

A. ADM|N|STRAT|VE CLAlMS. The Debtor(s} shall pay in full, in deferred cash pay nts, ll allowed claims entitled to priority
under 11 U.S.C. § 507, including:

1. Court filing fee.

    
 

2. Trustee fee.

 

3. Attorney fees exclusive ' of costs and expenses: _ An initial fee of $__3200.00 less fees paid of
$_200.00 leaving a fee balance in the amount of $_3000.00 to be paid by the Trustee pursuant to
the priorities set forth in paragraph |V.-H of the P|an, unless otherwise marked below:

a. ( ) Attorney fees shail be paid at the rate of$ per month until paid in full pursuant to paragraph lV.H
of the P|an.

b. ( ) Attorney fees shelf be paid after all necessary equal monthly payments on secured continuing claims, secured
claims, assumed executory contract/unexpired lease claims which is a modification of paragraph |V.H.

4. Expenses advanced to the Debtor(s} {paid by the attorney to the Clerk of the Court or the service provider) include:

$ filing fee (enter amount or N/A);
$ _ mandatory credit counseling or financial management class (enter amount or N/A); and
$ other (explain and enter amount, or enter N/A).

B. PR|ORlTY CLA|MS.

1. Domestic Support Ob|§g§tion lDSO}i: Prepetition DSO payment arrears as of the petition date sha|i be paid directly by
the Debtor(s) unless marked below:

( ) by the Trustee.
Mandatory information:

 

Name of DSO Payee{s) Monthly Amount Estimated Arrears

 

 

 

 

 

 

 

2. a. Prepetition Priority Tax C|aims: Prepetition priority tax claims are allowed claims entitled to priority under 11
U.S.C. § 507 and shall be paid in full by the Trustee.

Mandatory information:

 

 

Creditor Name Estimated Amount“ Nature of Debt
City of Nluskegon ' Market: 0.00 Personal income taxes
PO Box 29 C|aim: 800.00 Unsecured: 800.00

Muskegon Ml 49443-0000

 

 

 

 

 

 

b. Post-Petition Priority Tax Claims: Absent objection, post~petition priority tax claims shall be paid in full pursuant to
11 U.S.C. § 1305(a}(1) and (b). Any portion of a post-petition claim under 11 U.S.C. § 1305 that is not paid through
the Plan for whatever reason, including dismissal or conversion to Chapter 7, will remain non-dischargeable, even if
the Debtor(s) receive(s) a discharge

 

i`l’i~le Debtor(s} will comply with 11 U.S.C. § 1325(ai(8) and shall, prior to confirmation of the P|an,'provide the Trustee with an affidavit or other evidence (e.g., wage
deduction, a statement from friend of the court, or a statement from the recipient) that all post-petition, pre-confirmation DSO payments are current.

ii The amount stated is an estimate only and the proof of claim controls as to the amount of the claim. This provision does not preclude any party in interest from filing
an objection to the claim.

2- Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 3 of 10

3. Other Priority Ciaims and Plan Treatment:

SECURED CLA|MS.

1. Rea| Property:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Mortgage Payments: Un|ess otherwise stated, the Trustee shall commence paying the first post-petition mortgage
payment on the first clay of the month following the month of the petition date.
b. Principa| Residence Post-Petition Mortgage Payments and Prepetition Arrears: The following is the street address
and the tax lD parcel no. for the principal residence of the Debtor{s):
Property No. 1 Property No. 2
Creditor Name Estimated Nionth|y Estimated Arrea\‘siv Taxes & insurance
payment Amount“'l Escrowed With Lender?
V/N
#1
#2
c. Non~Residential Post-Petition Mortgage Payments and Prepetition Arrears: The following is the street address and
the tax lD parcel no. for the non-residential real property of the Debtor{s):
Property No. 1 Property No. 2
Creditor Name Estimated N|onthiy Estimated Arrearsi" Taxes & insurance
Payment Amount‘ii Escrowed With Lender?
Y/N
#1
#2
d. Prepetition Reai property Ta_x C|aims: C|aims of taxing authorities on real property pursuant to State law will be
paid pro-rata as set forth in paragraph lV.H unless a fixed monthly payment is set forth below after the post-petition
on-going mortgage payment{s).‘r
Taxing Authority Amount Deiinquent Optional Equa|
Tax Years Monthly Payment
e. Real Property Tax Escrow:

The Debtor{s) will not utilize a tax escrow with the Trustee unless marked below.

( ) The Debtor(s} will utilize a tax escrow through the P|an. The Debtor(s) must provide the tax bill to the Trustee
and verify taxes are paid each year untii completion of the P|an. Tax escrow accounts will fu nd after on-going monthly
mortgage payments but prior to other secured creditors

 

m The monthly payment amount is an estimate and the Trustee shall pay the monthly payment amount based on the proof of claim as filed. The Plan authorizes the
Trustee to make post-petition reguiar mortgage or land contract payments prior to the proof of claim being filed. This provision does not preclude any party in interest
from filing an objection to the ciaim.

"" The amount of prepetition arrears is an estimate and the 'i“rustee shall pay the prepetition arrears based on the proof of claim as filed. Any claim filed for prepetition
arrears shall be paid through the Plan over a reasonable period of time and pro-rata with other secured creditors without interest

vAny creditor in this class shall retain its lien on the real property pursuant to applicable State law and shall be entitled to receive its statutory interest and collection
fees as set forth in its proof of claim.

3- Revised on 3-21-2012

Case:19-00877-jv\rb Doc #:4 Filed: 03/07/19 Page 4 of 10

Rea| Property Address Parcel Numher Taxing Authority Month|y Escrow
Amou nt

 

 

 

 

 

 

 

 

 

Who||y Unsecured Liens: The following claims shall be treated as unsecured by this Plan because there is no equity
in the property to secure the claim. Upon completion of the P|an, the lien shall be discharged and removed from the
property. The Debtor(s') may move under Fed. R. Bankr. P. 7070, on notice to the holder of such a claim who refuses
to release the lien, for an order declaring the lien released and for related relief. These claims are as follows:

 

Property Address Creditor l C|aim I!lmountvi Property Senior Lien
Value Amount

 

 

 

 

 

 

 

 

 

2. Personai Property:

a.

3.

Pre-Confirmation Adequate Protections Payments (APP): if the Trustee is to pay pre-confirmation APP the secured
creditor's name, address, the account number and the payment amount must be provided and it must be signified
by entering the monthly payment amount in the box marked "Pre-Conf. APP” under b. or C. of this paragraph. The

Trustee will not disburse an APP until a proof of claim is filed with documentation of a perfected lien satisfactory to
the Trustee.

Secured C|aims Subject to Fina| Paragraph of 11 U.S.C. § 1325(a): Each secured creditor in this class has a lien that
is not subject to 11 U.S.C. § 506.\'“ C|aims'in this class shall be paid as follows plus an additional pro-rata amount that
may be available from funds on band at an interest rate specified below or the contract rate specified in the proof
of claim, whichever is lower.

 

Creditor,Address& Col|ateral Ba|a_nce Owing interest Pre-Conf. Equa|Monthiy
Account No. Rate APP_ Payment

 

 

 

 

 

 

 

 

 

 

Secured Ciaims Subject to 11 U.S.C. § 506"“‘: C|aims in this class shall be paid as follows plus an additional pro-rata
amount that may be available from funds on hand at an interest rate specified below or the contract rate specified
in the proof of claim Whichever is lower. Creditor will be paid the fair market value (FiViV) as a secured claim and
any balance due as a general unsecured claim.

 

Creditor, Address & Coliatera| FMV interest Pre-Conf-. Equa| Month|y
Account No.'* ` Rate APP Payment

 

 

 

 

 

 

 

 

 

 

Secured Ciaims of Taxing Authoritie : Secured claims of taxing authorities shall be paid as follows:

 

"i This is the estimate of the Debtor(s) as to the amount owing to the creditor. The proof of claim shall control as to amount of the claim. This provision does not
preclude any party in interest from filing an objection to the claim.

"" Such a claim is not subject to "cramdown” and will be paid the full balance owing. if the collateral is a motor vehicle and is destroyed, the Debtorls), with consent

from the secured creditor and Trustee, or by order of the Court, may use the collateral insurance proceeds to purchase replacement collateral, to which the creditofs
lien shall attach.

‘“" if the collateral is a motor vehicle and is destroyed the Debtorls), with consent from the secured creditor and Trustee or by order of the Court, may use the
collateral insurance proceeds to purchase replacement collateral to which the creditor’s lien shall attach.

"‘ ifthe creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof of claim shall control as to the amount of the
debt, unless a party in interest objects to the proof of claim.

4~ Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 5 of 10

Creditor & Address Col|ateral Secured Ciaim interest Equa| Monthiy
Reai/Persona| Property Amount" Rate"i Payment

 

 

 

 

 

 

 

 

 

 

4. Col|ateral to Be Surrendered/Executory Contracts to Be Reiected: The property listed below is surrendered to the
creditor and the executory contracts/unexpired leases are rejected:

 

 

 

Creditor Property/Contract Description
Santander Consumer USA Acct#: 30000213335111000
Attn: Bankruptcy Opened 04/18 Last Active 11/14/18
Po cox 961245 Market: 20,000.00
Fort Worth TX 76161-0000 C|aim: 30,663.00 Unsecured: 10,663.00
Renegade 2017 ieep
Surrender
Tayior Peer/Lori West Reject
1991 Forest Park Rd lease for old apartment at 345 E. Forest Muskegon, Ml 49442
Muskegon M| 49441..9000 which debtor is vacating. She will move to the address shown
on the Voiuntary Petition

 

 

 

 

The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim arising
from rejection shall be treated as a general unsecured claim, subject to paragraph lV.C-i.

5. Junior Lien Ho|ders on Surrendered Propertv: if a creditor holding a junior lien has filed a secured proof of claim, such
claim shall be treated as a general unsecured claim if the value of the property, set forth below in the column entitled
”Property Value,” is equal to or less than the amount of the senior secured claim, absent an objection. These creditors
are as follows:

 

Creditor, Address & Property Address C|aim Amount'* Property Value Senior Lien
Account No. Amount

 

 

 

 

 

 

 

 

 

D. ASSUMED EXECUTORY CONTRACTS AND UNEXP|RED LEASES. The following executory contracts and/or unexpired leases,
including land contract{s), are assumed:

 

Creditor, Address & Account Property Description Monthly Payment No. of Months Cure Amount
No. Amount Remaining

 

 

 

 

 

 

 

 

 

 

xThe amount stated is an estimate oniy and the proof of claim controls as to the amount of the claim. This provision does not preclude any party in interest from
filing an objection to the claim.

xi The interest rate on tax claims that is in effect during the calendar month in which the plan is confirmed shall control. 11 U.S.C. § 511(b). The Trustee has the
authority to make adjustments to its records to comply with the Bankruptcy Code.

5- Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 6 of 10

E. D|RECT PAYMENT BY THE DEBTOR(Si OF THE FOLLOWiNG DEBTS. A|| claims shall be paid by the Trustee unless listed
herein:

 

Creditor, Address & Account No. Coliaterai/Ob|igation Ba|ance Owing interest
Rate

 

Lease is month to month

 

 

 

 

 

 

 

F. UNSECURED CRED|TORS.

General Unsecured Creditors: C|aims in this class are paid from funds available after payment to all other ciasses. The
allowed claims of general unsecured creditors will be satisfied by:

( ) Payment of a dividend of 100%, plus present value of % interest, if necessary to satisfy 11 U.S.C. § 1325(a}(4},
OR -

{ x l Payment of a pro-rata share of a fixed amount of $_3200.00 or payment from all disposable income to
be received by the Debtor(s) in the ACP, whichever pays more. This fixed amount shall be reduced by additional
administrative expenses including attorney fees approved under 11 U.S.C. § 330{a). However, this fixed amount
shall not be reducedbelow the liquidation value specified in paragraph i.B.

G. SPECiAL UNSECURED CRED|TORS. The special unsecured claims listed below are an exception pursuant to 11 U.S.C.
§ 1322(b){1) and may include, but are not limited to, non-sufficient funds (NSF) checks, continuing professional services

and non-dischargeable debts (e.g., student loans, criminal fines}.xii These special unsecured claims shall be paid as
follows:- `

in a 36 month ACP case with the base to general unsecured creditors paid within 36 months, the special unsecured
creditors will be paid pro rata with other general unsecured claims during the first 36 months and then that portion of
the special unsecured creditor's claim that can be paid during the remainder of the 60 months from the date the first
Plan payment is due will be paid exclusive of all other general unsecured claims during the remaining 60 months.

' in a 36 month ACP case with the base to general unsecured creditors paid beyond 36 months, the special class
unsecured creditors will be paid pro rata with other general unsecured claims during the first 36 months and until the
specific fixed base amount to the general unsecured creditors is satisfied and then that portion of the special unsecured
creditor's claim that can be paid during the remainder of the 60 months from the date the first Plan payment is due will
be paid exclusive of all other general unsecured claims during the remaining 60 months.

in a 60 month ACP case, special unsecured creditors will be paid pro rata with the general unsecured creditors during
the 60 months. ‘

 

Specia| Unsecured Creditor Name Reason For Special Treatment interest
Rate

 

 

 

 

 

 

 

iV. GENERAL PROV|S|ONS

A. DiSPOSABLE iNCOME, TAX RETURNS & TAX REFUNDS. Debtor(s) submit(s) all or such portion of future earnings or other
future income of Debtor(s) to the supervision and control of the Trustee as is necessary for the execution of the P|an. Unless
this Plan provides for a dividend of 100% to all allowed general unsecured claims, the Debtor{s} shall pay all disposable income
as defined in 11 U.S.C. § 1325(b) during the ACP. Unless otherwise provided in this P|an, Debtor(s) shall remit to the Trustee
tax returns and tax refunds and other disposable income for the ACP for administration pursuant to the Plan or as otherwise
ordered by the Court. income tax refunds and other disposable income paid to the Trustee in a Plan with a 36 month ACP
will operate-to decrease the term of the Plan to the ACP but not below the 36 month ACP, rather than increase the dividend
paid to general unsecured creditors. The Debtor(s) shall continue the same level of tax deductions as when the case was filed
except as affected by changes in dependents and/or marital status.

Based on the disposable income available, the Trustee shall have the discretion without further notice to creditors
to:

1. increase the percentage to the unsecu red'creditors as a result of additional payments made under this provision
subject to the limitation set forth in this paragraph ;

 

xii if the table below is blank, or this case has a 60 month ACP, then there will be no special treatment for special unsecured creditors
6- Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 7 of 10
2. Reduce the term of the Plan but not below the ACP; and

3. Determine if available funds are not disposable income when the Debtor(s) provide(s) the `_|'rustee with
supporting documentation

VEST|NG OF ESTATF. PROPERT¥. Upon confirmation of the Plan, all property of the estate shall remain property of the estate
until discharge unless marked beiow:

( l Pursuant to 11 U.S.C. § 1327(b) upon confirmation of the Plan,`ail property of the estate shall vest in the Debtor(s),
except (i)future earnings of the Debtor(s]; l(ii) additional disposable income, and (iii) other real and personal property
necessary to fund the Plan which is identified as follows:

Regard|ess of whether any real or personal property is vested in the Debtor(s) or the estate, insurance proceeds
derived from such real or personal property shall be deemed property of the estate Subiect to footnotes vii and viii of
paragraph lii. C. 2, such' lnsurance proceeds may be used by the Debtor(s), upon prior Court approva|, to purchase replacement
collaterai.

|n any case, all property of which Debtor(s} retain(s) possession and control shall be insured by the Debtor(s). The
Trustee is not required to insure property and has no liability for damage or loss to any property in the possession and control
of the Debtor(s).

POST-PET|T|ON ACT|ON BY DEBTORiSl.

1. Post-Petition Saie of Property of Estate: ln the event that the 'Debtor{s) seek(s) to se||, before entry of the discharge,
property of the estate constituting personal property with a value in excess of $2,500, or any real property regardless of
value, the Debtor(s) shall request prior Court approval pursuant to 11 U.S.C. § 363 and any applicable rules.

2. Post-Fetition Sa|e of Property of Debtorisl: in the event that the Debtor(s) seek(s} to sell, before entry of the discharge,
personal property of the Debtor(s) with a value in excess of $2,500, or any real property regardless of value, the Debtor(sl
shall seek prior Court approval with notice to any parties in interest as the Court may direct.

3. Post-Petition incurrence of Debt by Debtor|si and Re|ated Reiief: Upon the prior written approval of the Trustee, the
Debtor(s) may incur post-petition debt for a motor vehicle whether through financing or lease transaction. The Debtor{s)
may trade' in an existing motor vehicle provided that the Debtor(s) satisfy' in full any obligations related to such motor
vehicle. The Debtor(s) may incur other, similar post-petition debt as allowed by the Court.

UNSCHEDULED CREDiTORS FiLiNG CLAIMS. if a creditor' s claim' ls not listed in the schedules, but the creditor files a proof
of claim, the Trustee'is authorized to classify the claim into one of the classes under this Plan and to pay the claim within
the class, unless the claim is disallowed.

LATE FlLED CLA|MS. if a claim is not timely filed, the Trustee may in his/her discretion provide notice of intent to- pay the -
claim.

l.lNllTATlON ON NOTlCES.

1. Genera|: if the Debtor(s) file(s) a plan modification pursuant to 11 U.S'.C. § 1329 or a motion requesting relief, the plan
modification or motion, and appropriate notice thereof, shall be served on (a) the Trustee, (b) the United States Trustee,
and (c} any party or entity adversely affected by the plan modification or request for relief. if service under {c) requires
service on the creditor matrix, subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, service may be made
on creditors that hold claims for which proofs of claim have been filed, and any governmental unit that ls a creditor' in
the case.

2. Fee Applications: Subsequent to the claims bar date pursuant to Fed. R. Bani<r. P. 3002, if an attorney for the Debtor(s}
files an application for compensation pursuant to 11 U.S.C. § 330, the application, including appropriate notice and an
opportunity to object, shall be served on (a} the Trustee, (b) the Debtor(s). and (c) the United States Trustee. Appropriate
notice of the application, including an opportunity to object in the same form as attached to the Local Bankrupt,cy Rules,
shall be served on {a) creditors that hold claims for which proofs of claim have been filed, and (b) any governmental unit
that is a creditor in the case,

if service is made pursuant to this paragraph, the Debtor(s) shall file a certificate of service specifying parties and entities
served.

CLA|MSl AND AMENDED CLAiMS. if a proof of claim is filed and Trustee has previously made a distribution to general
unsecured creditors, the claim shall be entitled to the same pro rata distribution as that previously paid to general unsecured
claimsr to the extent possible, even if the base to general unsecured claims exceeds the amount stated in the confirmed P|an.
The Trustee shall not be required to recover any overpayments to general unsecured creditors as a result of the filing of the
aforementioned claims.

7- Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 8 of 10

1. With respect to secured claims filed by creditors holding liens in real property surrendered pursuant to the Plan, each
such secured creditor must file a proof of claim asserting its unsecured deficiency, if any, by no later than 90 days after
any disposition, including a foreclosure sale. The proof of claim for any deficiency must be conspicuously identified as
an "UNSECURED DEF|CIENC\' CLA|M." Attached to the proof of claim for the deficiency amount must be a detailed
statement providing that the property was disposed of, the amount of the sale proceeds, a summary of costs incurred in
connection with the disposition, and the unsecured deficiency balance remaining This proof of claim must be filed even
though a previous secured or unsecured claim was asserted prior to the disposition of the property. The failure to timely
file a deficiency claim shall preclude the secured creditor from receiving further distributions under the Plan and such
secured creditor's claim shall be subject to discharge.

2. With respect to secured claims filed by creditors holding liens in personal property surrendered pursuant to the Plan and
non-debtor counterparties whose executory contracts or unexpired leases are rejected under the P|an, each such secured
creditor or non-debtor counterparty must file a claim asserting its unsecured deficiency or rejection damages, if any, by
no later than 180 days after entry of the order confirming the P|an. The proof of claim for any deficiency or rejection
damages must be conspicuously identified on the proof of claim as an ”UNSECU RED DEFlC|ENCY Cl_A|l\/i” or a ”REJ ECTION
DAMAGES CLAlM,” as applicable. Attached to the proof of claim for the deficiency or rejection damages must be a
detailed statement providing, if applicable, the date the property was disposed of, the rejection damages, the amount
of any sale proceeds, a summary of costs incurred in connection therewith, and the unsecured deficiency balance
remaining This proof of claim must be filed even though a previous secured or unsecured claim was asserted prior to
the surrender, rejection, or disposition of the property or rejection of the executory contract or unexpired lease. The
failure to timely file a deficiency or rejection damages claim means that such creditor or non-debtor counterparty shall
be precluded from receiving further distributions under the Plan and such claim shall be subject to discharge.

3. A claimant treated as holding a wholly unsecured claim pursuant to paragraph iii.C.l.f shall file a proof of claim within
the time prescribed in Fed. R. Bankr. P. 3002(c), and any such claimant who does not file a proof of claim is not entitled
to receive a distribution under the Plan. if such claimant files a secured proof of claim, the Trustee is authorized to treat
such claimant as holding an unsecured ciaim.

H. TRUSTEE POST-CONFIRMAT|ON DlSBURSEMENT.

1. Priority of Payments: Unless otherwise specifically stated in the P|an, the following categories of claims will be paid
in the following order (on a pro-rata basis within each category):

a unpaid court filing fees, regardless of any Plan provision to the contrary;,
b. trustee administrative fee;
c. allowed 050 claims paid through the P|an,l

d-. attorney fees and expenses, as allowed by an Order of the Court subordinated to monthly continuing claims
payments covered under 11 U. S. C. § 1322(b}(2);

e. continuing, long-term, nonmodifiable allowed ciaims"i“;

f. other allowed secured claims (inciuding arrearsl and allowed claims arising from assumed executory contracts
or unexpired leases (inc|uding any cure) with respect to which {i) the last payment will become due within the
term of the Plan; and (ii) the Plan provides for equal monthly payments,l

' g. arrears on continuing claims and other secured claims for which the Plan does not specify equal monthly
payments;

h. allowed priority unsecured claims; and
i. allowed general unsecured claims.

Z. Post-Fetltion Mortgage Payments: if the Plan directs the Trustee to make any post-petition mortgage payment, the
Trustee may:

a. modify the on-going mortgage payment upon receiving a notice pursuant to Fed. R. Bankr. P. 3002.1{b);

b. increase the Plan payment by the amount of any mortgage payment increase plus additional trustee commission
for any mortgage increase;

 

"“ Ciaims in this category include non-modifiab|e ciaims, including allowed secured ciaims, on which the last payment is due after the term of the P|an, and for which

the Plan provides for a set monthly payment lsubject to adjustment as set forth belowl. This category includes residential mortgage obligations, land contract

obligationsl and other long term, non-modifiabie obligations under assumed executory contracts/unexpired |eases. '
ii- Revised on 3-21-2012

Case:19-00877-jvvb Doc #:4 Filed: 03/07/19 Page 9 of 10

c. amend a wage order or AC|-i payment amount for such increase with notice to the employer or ACH payor,
Debtoris) and the attorney for the Debtor(s); and

d. adjust the post-petition mortgage or land contract payment date, or the date through which any arrears or cure
is calculated, as needed to conform to any proof of claim filed by the mortgagee or land contract vendor.

3. initial Disbursement Date: Except as otherwise stated in this P|an, a payment designated as equal monthly
payments on secured claims, executory contracts/unexpired leases, priority unsecured claims, attorney fees, and
tax escrow accruals shall be deemed to commence the first day of the month following the month of the petition
date.

TAX RETURNS. All tax returns due prior to the petition date have been filed, except:
DEBTOR(Sl_ENGAGED |N BUS|NESS.

1. Any Debtor who is self-employed and incurs trade credit in the production of income shall comply with 11 U.S.C. § 1304
regarding operation of the business and any order regarding the continuation of a business operation entered in this
case;

2. Any Debtor who, directly or indirectiy, holds a controlling interest in a limited liability company, partnership or other
corporation that incurs trade credit in the production of income, or who is otherwise in control of such an entity,_ shall
cause the entity to comply with 11 U.S.C. 1304(c) and any order regarding continuation of a business operation entered
in this case as if the Debtor were “engaged in business" within the meaning of that section ;

3. The duties listed m 11 U S C. § 1304{c) are imposed on any Debtor described` in this Paragraph iV.i, and are incorporated
herein by reference.

EFFECT OF ADD|TlONAL A1TORNE¥ FEES BEYOND THE NO LOOK FEE. Any attorney fees and expenses beyond the no-lool<
fee shall be paid as administrative expenses and shall not he paid out of the base previously disbursed to general unsecured
creditors The Trustee shall not recover funds disbursed to general unsecured creditors to satisfy any administrative expenses
awarded to the attorney for the Debtor(s).

PLAN REFUNDS. The Trustee may agree to reasonable refunds to the Debtor(s) from the funds paid to the Trustee. Thel Plan
duration may be extended to repay all such refunds. The trustee may require the Debtor(s) to file'an amendment to the Plan. '

. TRUSTEE’S AVOiDANCE POWERS. The Debtor(s) acknowledges that the Trustee has discretion to utilize certain powers under
Chapter 5 of the Bankruptcy Code. Notwithstanding any other language in this Plan, no lien shall be involuntarily avoided
unless an adversary proceeding is filed, except thatjudicia| liens may be avoided pursuant to 11 U.S.C. § 522(f) in connection
with confirmation of the Plan upon proper notice. The Debtor{s) may not commence any avoidance action without court
authorization or written consent of the Trustee. The Debtor(s) acknowledge(s) that any avoidance actions are preserved for
the benefit of the estate pursuant to 11 U. S. C. § 551.

LiEN RETENTEON. With respect to each allowed secured claim provided for by the P|an, the holder of such claims shall retain
the lien securing such claim until the earlier of (i) the underlying debt determined under applicable non-bankruptcy law is
paid in full, or (ii) entry of the discharge; provided, however, that entry of the discharge shall not release a lien that secures
a claim subject to treatment under 11 U.S.C. § 1322(a)(5). Upon the occurrence of (i) or (ii} above, the holder shall release
its lien and provide written evidence of the same to the Debtor(s) within 30 days after (i) or (iil above. Notwithstanding the
foregoing, if this case of the Debtor{s) under Chapter 13 is dismissed or converted without completion of the Plan, the holder
of such claim shall retain its lien to the extent recognized by applicable non-bankruptcy law.

MDD|F|CATION OF THE AUTOMAT|C STAY. Upon the filing of a motion for relief from the automatic stay, the Trustee shall
suspend disbursement of funds to that creditor but shall hold said funds until further order of the Court. Upon entry of an
order modifying the automatic st__ay and unless otherwise provided for in such order, the Trustee shall not disburseheid or
on-going payments to that creditor on that claim, until creditor files an amended claim or Debtor(s) file(s) an amended Plan
directing the Trustee how to pay creditor's claim. Such amended proof of claim or Plan amendment shall be filed within 120
days after entry of the order modifying the automatic stay. An amended claim filed by such creditor shall be afforded the
same secured status as provided for under the Plan. if a creditor fails to file an amended claim or Debtor(s) fail(s} to file an
amended Plan directing the Trustee how to pay creditor’s claim within 120 days of the entry of the order modifying the
automatic stay, any held amounts shall be released for the benefit of the other creditors in accordance with the confirmed
Plan and Trustee shall cease holding any future funds for on-going payments on such claim unless otherwise ordered by the
Court. However, if a creditor files a claim after the order modifying the automatic stay and the confirmed Plan directed that
such creditor was to be paid directly by Debtor(s) on such claim such claim will not be paid by the Trustee.

NOT|CE OF FEES, EXPENSES AND CHARGES PURSUANT TO FED. R. BANKR. P. 3002.1. The claim evidenced by notice of fees
expenses and charges pursuant to Fed. R. Bankr. P. 3002.1 will be treated as a separate debt or claim consistent with
treatment of the underlying claim provided for under the Plan.

9- Revised on 3-21-2012

Case:19-00877-jvvb Doc #: 4 Filed: 03/07/19 Page 10 of 10

Q. NON-APPLlCABiLiTY OF FED. R. BANKR. P. 3002.1. The requirements and provisions of Fed. R Bankr. P. 3002. 1 shall not
apply to the Trustee in any chapter 13 case where the Plan as confirmed surrenders property to the creditor as provided' in
11 U. S. C. § 1325(3)(5)(€) or proposes that Debtor{s) pay the creditor directly or to any claim as to which the automatic stay
is modified for purposes of allowing the secured creditor to exercise its rights and remedies pursuant to applicable non-
bankruptcy iaw.l

 

R. NONSTANDARD PROV|S|ONS. Nonstandard provisions must he set forth below. A nonstandard provision is a provision
not otherwise included in this Modei Plan or deviating from it. Nonstandard provisions set out elsewhere in this Plan are
ineffective and void. The following Plan provisions will be effective only if there is a check in the box "inciuded" in the
Preamble.

BY Fli.lNG THlS DOCUN|ENT, THE A'i`|'ORNEY FOR THE DEBTOR(S} OR DEBTOR(S} THEMSELVES, lF NOT REPRESENTED BY AN ATTORNEY,`
ALSO CERT|F\’(]ES} THAT THE WORDING AND ORDER OF THE PROV|S|ONS |N TH|S CHAPTER 13 PLAN ARE lDENTlCAL TO THOSE
CONTA|NED lN THE APPROVED |VlODEL PLAN PURSUANT TO LOCAL BANKRUPTCY RULE 3015(dl FOR THE WESTERN DlSTRlCT OF
MlCH|GAN BANKRUPTCY COURT, OTHER THAN ANY NONSTANDARD PROVlSlONS lNCLUDED |N PARAGRAPH lV. R.

JAlVlEL|A DAY, Debtor

 

Date:

 

, Debtor

Date:

 

DAVlD W. GARRETT, Counsel for the Debtor

lO- Revised on 3-21-2012

